ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-184, concluding that by way of reciprocal discipline, DAVID OLANDAN DAVENPORT of WASHINGTON, D.C., who was admitted to the bar of this State in 1986, and who has been ineligible to practice law since July 18, 1991, for *553failure to pay the annual attorney assessments to the New Jersey Lawyers’ Fund for Client Protection as required by Rule 1:28-2, should be admonished based on discipline imposed in the District of Columbia for conduct constituting a violation of RPC 1.15(a)(commingling and negligent misappropriation) and good cause appearing;
It is ORDERED that DAVID OLANDAN DAVENPORT is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.